DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (2011/0228012).

 	Regarding claims 1 and 8, Inoue teaches a liquid ejecting apparatus comprising a liquid ejecting head comprising: 
a first pressure generation chamber (fig. 3, chamber immediately below actuator 113) including a first pressure generation means (fig. 3, actuator 113); 
a second pressure generation chamber (fig. 3, item 108) including a second pressure generation means (fig. 3, actuator 114); 
a communicating path (fig. 3, item 110) that causes the first pressure generation chamber and the second pressure generation chamber to communicate with each other (see fig. 3); 
a liquid supply path (fig. 3, unlabeled path generally denoted by number 107) that supplies liquid to the first pressure generation chamber (see fig. 3); and 

wherein the liquid ejecting head ejects liquid from a nozzle (fig. 1, item 3) opening that communicates with the second pressure generation chamber (see fig. 1), and 
a relationship among an inertance Mn of the nozzle opening, an inertance Ms1 of the liquid supply path, and an inertance Ms2 of the liquid outflow path satisfies a following formula (1): 
Mn<Ms2<Ms1 (1)(See figs. 3, 4, Note that the formula for inertance is M = [(density of ink)*(length of passage)]/(cross-sectional area of passage). Note that the density of ink is greater than 1. Because the cross-sectional area of the nozzle 11 is dimensionally greater than the length of the nozzle passage, Mn is the least of the inertances because of its very short length. Further, the cross-sectional area of the supply path is less than the cross-sectional area of the outflow path, and taking the two paths to be the same length of one of the shown arrows, Ms1 is larger than Ms2. Note that the supply and outflow paths have not been defined in any way so as to preclude the lengths from being defined arbitrarily to meet the limitations).
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions of the claims are disclosed identically in the art, and certain ranges of inertances have been claimed to try to distinguish the identical structures based on properties that were already 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853